Citation Nr: 0930889	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  08-27 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has received to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from February 1953 
to February 1955.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a February 2008 rating decision 
issued by the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in North Little Rock, Arkansas, 
which determined that new and material evidence had not been 
received sufficient to reopen the Veteran's claims for 
service connection for bilateral hearing loss.

In July 2009, a Board Video Conference Hearing was held 
before the undersigned Veterans Law Judge.  A transcript of 
that proceeding has been associated with the claims file.

The record reflects that the Veteran has submitted additional 
evidence to the Board in conjunction with this case 
accompanied by a waiver of initial review of this evidence by 
the agency of original jurisdiction in accordance with 38 
C.F.R. § 20.1304 (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed January 1985 rating decision denied 
entitlement to service connection for bilateral hearing loss 
on the basis that there was no evidence to show that the 
Veteran developed a hearing loss in service, or that the 
disorder was otherwise related to service.

2.  In an unappealed July 1997 rating decision, the RO denied 
reopening the claim of entitlement to service connection for 
hearing loss.

3.  Evidence associated with the claims folder since the July 
1997 rating decision is either cumulative or redundant and, 
when considered with previous evidence of record, does not 
relate to an unestablished fact necessary to substantiate the 
claim for service connection for bilateral hearing loss, or 
raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 1997 rating decision that denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence having not been received, the 
claim of entitlement to service connection for bilateral 
hearing loss may not be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a), 3.307(a)(3), 3.309(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008). 

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims ("Court") held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
duty to notify requires, in the context of a claim to reopen, 
the Secretary to look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated June 2007 
and October 2007.  In the June 2007 letter, the RO informed 
the appellant of the types of evidence needed in order to 
substantiate his claim for service connection; the division 
of responsibility between the appellant and VA for obtaining 
the required evidence; and that the appellant provide any 
information or evidence in his possession that pertained to 
such claim.  Additionally, the letter dated October 2007 
advised the appellant of the criteria pertaining to what 
constitutes new and material evidence, the fact that his 
claim had been previously denied in a January 1985 rating 
decision, and the specific reasons for the original denial.  

On March 3, 2006, during the pendency of this appeal, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

The Board finds that these notice requirements were satisfied 
by means of the letter dated October 2007, which advised the 
Veteran of the type of evidence needed to substantiate both 
the disability rating and effective date elements of his 
claims.

        b.) Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's post-service VA Medical Center ("VAMC") 
treatment records, including several audiogram reports, a 
private audiogram report, and VA audiological examination 
reports dated November 1984 and January 2008.  Additionally, 
the claims file contains the Veteran's statements in support 
of his claim.  

The Board notes that it is satisfied that VA has complied 
with the VCAA duty to assist regulations by aiding the 
appellant in obtaining evidence, and that all reasonable 
efforts to develop the record have been made.  The appellant 
first applied for service connection for bilateral hearing 
loss in September 1984.  The same month, prior to issuing its 
decision, the RO requested that the National Personnel 
Records Center ("NPRC") obtain the Veteran's service 
treatment records and alternative sources of service 
treatment information.  Later that month, the NPRC reported 
that the Veteran's service records could not be located and 
had most likely been destroyed in a fire at the NPRC in 1973.  
VA notified the Veteran of the unavailability of his service 
records in September 1984 and requested that he submit any 
copies of his service records that he may have in his 
possession.  Following a subsequent application by the 
appellant to reopen his claim, the RO issued a July 1997 
rating decision informing the appellant that his service 
connection claim could not be reopened because he had not 
submitted new and material evidence, and that his service 
treatment records had been destroyed in a fire and were 
unavailable.  All procedures to obtain the Veteran's service 
treatment records were correctly followed and exhausted, and 
any further attempts to locate these records would be futile.

Under such circumstances, the Court has held that VA has a 
heightened obligation to explain its findings and conclusions 
and to carefully consider the "benefit-of-the-doubt rule," 
which states that when there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  There is also a heightened duty to search 
for medical information from alternative sources in order to 
reconstruct the service medical records.  Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. Principi, 
3 Vet. App. 543, 548 (1992).  In addition, the Board is under 
a duty to advise the claimant to obtain other forms of 
evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. 
App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 
620 (1992).  

As noted above, the Veteran has been informed of the 
unavailability of his service treatment records.  In the June 
2007 VCAA letter, the RO requested that the Veteran provide 
copies of any service records in his possession, or any other 
evidence that he would like to have considered.  In January 
2008, the Veteran reported that he had no additional 
information to submit pertaining to his claim.  The Board 
notes that during the July 2009 Board hearing, the Veteran 
reported that following his separation from service in 1955, 
he did not seek treatment for a hearing loss until at least 
the 1980's, and thus, had no evidence of having sustained a 
bilateral hearing loss until many years after service.  
Therefore, as the claimant has not identified any additional 
medical records or other evidence that he believed would be 
relevant to his claim, the Board finds that VA has satisfied 
its duty to assist under Cuevas v. Principi, 3 Vet. App. 543, 
548 (1992).

The Board recognizes that the January 2008 VA examiner failed 
to offer an opinion as to whether the current hearing loss 
disability was related to service.  However, the Board notes 
the case of Woehlaert v. Nicholson, 21 Vet. App. 456 (2007), 
wherein the appellant argued that the Board was obligated to 
reopen his claim because the RO had arranged for an 
examination, and that the examination in question was 
inadequate.  In that decision, the Court held that the Board 
was not obligated to reopen a claim merely because the RO 
reopened the claim and undertook development such as 
obtaining a new examination or opinion.  Furthermore, the 
Court also held that the adequacy of any such examination or 
opinion is moot if the Board determines that new and material 
evidence has not been presented, although the Board must 
certainly consider the results of such an examination or 
opinion as it would any evidence of record. 

As will be discussed below, the Board finds that new and 
material evidence has not been received to reopen the claim.  
Thus, there is no obligation to obtain an examination or 
opinion.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim. 

II.  Applicable laws and regulations.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered, or disease 
contracted, in the line of duty in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(2008).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d) (2008).

Additionally, service connection for hearing loss may be 
established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one (1) year from the date of separation from service.  
38 C.F.R. §§3.307(a)(3), 3.309(a) (2008).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

III.  Analysis

In a January 1985 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss.  That decision is final.  See 38 
U.S.C.A. § 7105.  

In a subsequent July 1997 rating decision, the RO also 
determined that new and material evidence had not been 
received to reopen the claim of entitlement to service 
connection for hearing loss.  That decision is also final.

Accordingly, the decision is not subject to revision except 
on the receipt of new and material evidence.  38 U.S.C.A. § 
5108, 7105; 38 C.F.R. § 3.156.  As a result, the issue for 
resolution before the Board is whether new and material 
evidence has been submitted sufficient to reopen the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss.  After a review of the evidence of 
record, the Board finds that new and material evidence has 
not been received since the January 1985 rating decision.

"New" evidence means evidence not previously submitted to 
agency decision makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

As noted above, the Veteran initially sought service 
connection for bilateral hearing loss in September 1984.  As 
previously stated, the Veteran's service medical records 
cannot be located.  Because these records, if they exist, 
remain absent from the file, the Board's analysis has been 
undertaken in accordance with the heightened obligation set 
forth in Cuevas and O'Hare.  It is further noted, however, 
that the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran contends that he sustained acoustic trauma in 
service approximately two to three months after enlisting in 
service (March or April 1953) when a rocket launcher 
accidentally exploded near him during basic training.  See VA 
examination report, January 2008.  He says that he lost 
hearing in both ears at that time.  Id.

The Board notes that although the Veteran's service records 
are absent from the claims folder, his file does contain a 
copy of his DD 214, which does not show that he received any 
awards or citations indicative of combat service or other 
evidence of exposure to acoustic trauma.  The Veteran has 
also never claimed to have served in combat.  His military 
occupational specialty (MOS) as noted on the DD 214 is 
unclear, but, as noted above, the Veteran claims to have 
sustained acoustic trauma during basic training.

A review of the January 1985 rating decision reveals that the 
RO denied the Veteran's claim for service connection on the 
basis that the evidence did not support his claim that he 
sustained a bilateral hearing loss in service.  At that time, 
the RO considered the Veteran's self reports of having 
sustained acoustic trauma in service.  Also of record was an 
August 1984 VAMC audiogram report, and the November 1984 VA 
audiological examination report, both of which showed that 
the Veteran had a bilateral hearing loss at the time of the 
examinations, but did not provide opinions as to whether his 
hearing loss had its onset in service.  Thus, the evidence of 
record at the time of that decision included the Veteran's 
lay assertions of having sustained acoustic trauma, and 
competent evidence of a current hearing loss disability.

Finally, at the time of the July 1997 rating decision, the RO 
also considered a July 1993 private medical treatment record 
from Dr. Charles Bosch of White River Ear, Nose, Throat & 
Allergy, which revealed that the Veteran had been diagnosed 
at that time with a bilateral sensorineural hearing loss.  As 
noted above, the July 1997 rating decision is final.  See 38 
U.S.C.A. § 7105.

In June 2007, the Veteran applied to have his previously 
denied claim reopened.  The evidence received in connection 
with his petition includes VAMC treatment records covering 
various periods between December 2000 and January 2008.  
These reports include summaries of audiogram reports dated 
December 2000 and April 2002, which show that the Veteran had 
a profound sensorineural hearing loss in the left ear, and a 
mild, sloping to a severe sensorineural hearing loss in the 
right ear.  The claims folder also contains a November 2007 
reply from White River Ear, Nose, Throat & Allergy, which 
indicates that the Veteran had not received treatment there 
since January 1994, and as such, they have no additional 
treatment records.

Also of record is a January 2008 VA examination report, in 
which audiological puretone thresholds were measured as 
follows:



    
HERTZ




500
1000
2000
3000
4000
RIGHT
25
50
75
75
75
LEFT
105
105
105
105
105

The Veteran's speech recognition score was 74 percent for the 
right ear, and 0 percent for the left ear.  These results 
indicate that the criteria for hearing loss as described 
under 38 C.F.R. § 3.385 were met bilaterally.  However, as 
noted above, the VA examiner did not opine as to whether the 
Veteran's current bilateral hearing loss has its onset during 
service, or was otherwise related to service, because his 
service treatment reports are not available.

The Board notes that although these treatment and examination 
reports are new, in that they had not been previously 
considered, they do not constitute material evidence because 
they fail to show either the etiology or the onset of the 
Veteran's current bilateral hearing loss, and thus, do not 
raise a reasonable possibility of substantiating his claim.  

Also in support of his claim, the Veteran presented testimony 
during a July 2009 Video hearing before the Board.  He stated 
that his hearing was normal upon entry into service, and that 
after the explosion in basic training, he was rendered 
totally deaf in the left ear, with a substantial hearing loss 
in the right ear.  He says that although he completed his 
full two-year term of service, he had a great deal of 
difficulty due to his hearing loss and was sent to work in 
several jobs in which his hearing loss would not be relevant.  
He notes, however, that he does not recall whether he had a 
hearing examination at service separation.  He stated that 
following service, he worked in an orchard picking fruit, and 
thus, was not exposed to any acoustic trauma following 
service.  He further reported that he did not seek treatment 
for a hearing loss until many years later because he was not 
working in a job where hearing mattered that much.  During 
the hearing, the Veteran wife also presented testimony that 
she met the Veteran shortly after his discharge from service 
in 1955 and immediately noted that he was profoundly deaf.  
The Board finds that the Veteran's testimony, as well as that 
of his wife, is not new evidence, in that it is essentially 
duplicative of the lay evidence previously considered in the 
January 1985 rating decision.  

In addition, the statements submitted by the Veteran's 
representative have also been considered.  However, although 
these statements are new in that they were not of record at 
the time of the prior final denial, because they do not 
provide competent evidence as to the onset of the Veteran's 
bilateral hearing loss, the Board finds that they are not 
material.

Since the additional evidence received since the January 1985 
RO decision does not raise a reasonably possibility of 
substantiating the Veteran's claim, it does not constitute 
new and material evidence sufficient to reopen his claim of 
service connection for a bilateral hearing loss.


ORDER

New and material evidence not having been received, the claim 
to reopen the issue of entitlement to service connection for 
a bilateral hearing loss is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


